 In the Matter of BURTON-DIXIE CORPORATIONandFURNITURE, BED-DING & ALLIED TRADES WORKERS UNION, LOCAL 92, UNITED FURNI-TURE WORKERS OF AMERICA, C. I. O.In the Matter of BURTON-DI%IE CORPORATIONandFURNITURE, BED-DING& ALLIED TRADES WORKERS UNION, LOCAL 92, C. I. O.Cases Nos. C-2456 and R-3071, respectively.Decided March 26, 1943Jurisdiction:bedding and furniture manufacturing industry.Unfair Labor PracticesIn General:employer found responsible for activities of non-supervisory em-ployees who acted at its request,- and made an-ti-union statementsin its pres-ence without repudiation.Interference, Restraint, and Coercion:inspiring and disseminating rumor con-cerning wage increase and party contingent upon defeat of the union, insti-gating or approving anti-union "activities of employees, permitting anti-unionsigns to remain on its bulletin board, and giving party on respondent's timeand property to celebrate the defeat of the union at the polls.Remedial Orders:cease and desist unfair labor practices.Practice and Procedure:election Sset aside ; petition dismissed without prejudicein view of the length of time which had elapsed since the election.DECISIONANDORDERPursuant to a Decision and Direction of Election of the Board1an election was held on November 5, 1941, among the employees ofthe respondent at its Newark, New Jersey, plant, to determinewhether or not the Union was the majority representative of the em-ployees for the- purposes of collective bargaining.Having lost theelection, the Union, on or about November 13, 1941, filed objectionswith the Regional Director alleging that the respondent had engagedin certain unfair labor practices which had affected the outcome ofthe election.The Regional Director investigated the objections andreported to the Board that they raised substantial and material issuesand recommend that a hearing be held.On February 5, 1942, theUnion filed charges with the Board alleging that the respondent had136 N. L. R. B. 322.48 N. L.R. B., No. 75.621 1\622DECISIONS OF NATIONAL .LABOR RELATIONS BOARDengaged in unfair labor practices.On July 31, 1942, the Board issuedan order consolidating the above proceedings and directing that ahearing on the objections and on the charges of unfair labor practicesbe held..On De6ember'19, 1942, the -Trial--Examiner issued his IntermediateReport, finding that (the respondent had engaged in and. was engag-ing in certain unfair labor practices and .recommending that it ceaseand desist therefrom and take certain affirmative action as set outin the copy of- the Intermediate Report-attached hereto.No excep-tions to the. Intermediate Report, were -filed by the respondent.TheBoard has considered the rulings of the Trial Examiner at the hear-ing and finds that no' prejudicial' error- was committed.The rulings,are hereby affirmed. -The Board has considered the IntermediateReport and the entire record in the case, and hereby adopts the find-ings, conclusions and recommendations of the Trial Examiner, exceptin the respects noted below.1.The Trial Examiner found that Frank Salvatore was a super-visory employee and that for this reason his activities were attribu-table to the respondent.We do not agree with,this finding.AlthoughSalvatore was "in charge of a gang" . of -from 2 to 10 men, in ouropinion the evidence is -insufficient to .establish that his duties were ofsuch a nature that the employees would be warranted in believing, orthat they did in fact believe, him to be identified with the management.However, upon all the evidence, particularly 'the fact that plant super-intendent,Mathew Denardo, also stated that there would be a wageincrease if the Union lost the election, we concur in the conclusion ofthe Trial Examiner that Frank 'Salvatore was acting' at the requestof the respondent in circulating the rumor concerning a wage increaseand a party in the event of a defeat of the Union, and that for thisreason the respondent is responsible for his activities in this respect.2.Nor do we believe that it is necessary to determine whether ornot the respondent would ordinarily be responsible for the activitiesof Carl Colucci, a shipping clerk. - The Trial Examiner found, andwe concur in this finding, that Colucci-thanked the three employeesfor engaging in anti-union activities, in behalf,-.of the respondent.Officials of the respondent, who were present at the party, failed torepudiate this 'statement.In such circumstances, the respondent mustaccept responsibility for the statements made by Colucci. -Since the record establishes that the respondent engaged in* unfairlabor practices prior to the election, we find that the election was notan expression of-the free will of-an uncoerced majority and thereforeshould be set aside.We shall so order.However, in view of thelength of time which has elapsed since the election, we shall dismiss BUR7`ON=DIXIE CORPORATION'-623the petition for an investigation and 'certification without prejudiceto the right of the Union to file a ,new petition if it so desires.ORDERUpon the, entire, record in the case,, and pursuant to Section 10 (c)of the National Labor Relation Act, the National Labor RelationsBoard hereby orders that the respondent, Burton-Dixie Corporation,Newark, New Jersey, its officers, agents, successors, and assigns shall :1.Cease and desist from in any manner interfering with, restraining,or coercing its employees in the. exercise of the right to self-organiz,--tion, to form, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to- engage in con-certed activities for the purposes' of collective bargaining, or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.-(a)Post immediately in conspicuous places throughout its Newark,New Jersey; plant, and maintain for a period of at least sixty (60)consecutive days from. the, date of posting, notices to its, employeesstating that, the respondent ,will not engage in the conduct from which,it is ordered to cease and desist in paragraph 1 of this Order;'(b)Notify the Regional Director' for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply therewith.AND IT Is FURTHERORDEREDthat the election held on November 5,1941, among the employees of the Burton-Dixie Corporation, at itsNewark, New Jersey, plant, be, and it; hereby is, set aside; -and thatthe petition for an investigation and certification of representativesbe, and it hereby is, dismissed.,'INTERMEDIATE' REPORTMr. Sidney Reitman,for the Board.Mr. Otto A. Jaburek,of Chicago, Ill., for the respondent.STATEMENTOF THE CASE'Upon 'a second' amended charge duly, filed by Furniture; Bedding & AlliedTrades Workers Union, Local 92, United Furniture Workers of America; C. I. 0.,2herein called the Union,,the National Labor Relations Board; herein called theBoard, by its Regional Director for the Second Region (New York City),, issued'its complaint, dated August 25, 1942, against Burton-Dixie Corporation, Newark,New Jersey, herein called the respondent, alleging that the respondent had2 This is the same organizationas that known by the shortername, Furniture,Bedding&AlliedTraOes Workers Union, Local 92, C. I. 0. 624DECISIONS OF.::NATIONTAL LABOR , RELcATIIONS , BOARDengaged and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and Section 2 (6) and (7) of the National,LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of the complaint andnotices of hearing thereon were duly served upon the respondent and the Union.In respect to the unfair labor practices, the complaint, limited to the plant ofthe respondent located at Newark, New Jersey, alleged, in substance, that fromapproximately November 3, 1941, the respondent expressed disapproval of` theUnion ; urged and persuaded its employees to, refrain from membership, in. theUnion and to vote against that organization in a secret ballot election, conducted uon November 5, 1941, pursuant to a direction of election of the Board ; and circu-lated rumors that a wage increase and a party would be given if the employeesvoted against the Union at the electionThe complaint further alleged that bythe foregoing conduct the respondent interfered with, restrained, and coerced'its employees in the exercise of the rights guaranteed-in Section 7 of the Act.In its answer to the complaint, dated September 4, 1941, the respondent denied-that it had engaged in the unfair labor practices alleged in the complaint.Pursuant to notice, a hearing was held on November 21 and 23, 1942, at NewYork City before the undersigned, Samuel Edes, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Board and the, respondent were'repre-sented by counsel.The Union did not appear and was not represented. TheBoard and the respondent participated in the hearing.Full opportunity- to be,heard, to,examine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.At the close of the hearing, the under-signed, without objection, granted a motion by counsel for the Board to conformthe pleadings to the proof adduced at the hearing in minor particulars.At theconclusion of the hearing, oral argument, in, lieu of written briefs, was had on,the record before the undersigned, ..Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:I,FINDINGS OF- FACTI.THE BUSINESS OF THE RESPONDENTBurton-Dixie Corporation is it Delaware' corporation having-its principal officesin Chicago, Illinois.It maintains plants for the manufacture, sale, and distribu-tion of bedding, mattresses, iron springs, studio couches,, pillows, comforters,furniture-upholstery supplies, and related products at Chicago, Illinois ; Newark,New Jersey ; Brooklyn; New York ; Kansas City, Missouri ; Memphis, Tennessee ;Detroit, Michigan; and Blackburg, South* Carolina.The present proceeding involves only the.plant at Newark, New. Jersey.Theprincipal raw materials used at the Newark plant consist of feathers, down,cotton cloth, rayon, and celanese cloth.During, the period from January 1, 1942,to July 30, 1942, substantially all such raw materials, amounting to approximatelyNew JerseyDuring the same period approximately 400 tons of finished products,consisting principally of pillows, were manufactured at the Newark plant,,approxi- .mately 90 percent of which was shipped to points outside the State of New Jersey.The respondent, has registered with the United States Patent Office. the followingtrademarks: Vanity Fair, Slumberon, Izolin, and Ortho-Flex.'The respondent admits.that it is engaged in commerce.within the meaning of-the Act :,-xBURT0 ;DIXIE CORPORATION,:.:625U. THE ORGANIZATION INVOLVEDFurnitiiie, BeddingA Allied Trades Workers Union, Local 92, United Furni-ture )Vorkers of America, is a labor organization affiliated with the Congress ofIndustrial Organizations.It admits to membership employees of the respondent.,Ill.THE UNFAIR LABOR PRACTICESA. Interference, restraint,and coercion--Pursuant'to a Decision and Direction of Election of the Board,issued October21, 1941,,,a, secret ballot election was conducted on November 5, 1941, to ascertain'whether the Union was the majority representative of the employees for,the pur-poses of collective bargaining with the respondent at its Newark plant.Shortlyprior to the election, the evidence shows, the respondent undertook to influenceits employees to vote against the Union.About a week before the election, accord-ing to the testimony of Joseph Cocuzza,, an employee of the, respondent,in thisperiod, Frank Salvatore,, a supervisor, approached him during working hours inthe plant and, after. asking him whether he knew of a rumor to that effect, toldhim that the respondent intended, to, grant a 10 per cent wage increase, if the,Union lost the election , Salvatore advised,Cocuzza not,to join the Union,becausehe would'.be "better. off" with the increaseIn addition, Salvatbre requested'Cocuzza to pass word' of the increase around to the other workers.Thereafter,Cocuzza mentioned this' conversation to Thomas Freeman, a fellow employee.Freeman told- Cocuzza that Salvatore had already spoken to him in like fashion.Cocuzza further. testified that a'few.days before the'election Salvatore again spoke'to him, stating that there was a rumor current that there would be a, party inthe recreation room of the plant if the Union was defeated at the polls, and askingthat he "pass the word around again".,At the hearing, Salvatore denied having engaged in the foregoing conserva-tions with Cocuzza.The undersigned, based upon his observation of the witnessand upon all of the circumstances in the case including the facts, hereinafterdetailed, respecting the wage increase granted by the respondent and the recrea-tion room party held immediately after the results of the election were-an-nounced, does not credit Salvatore's denial.The undersigned finds that Salva-tore did engage Cocuzza in conversations prior to the election and did makethe statements to him substantially as testified to by Cocuzza.The respondent asserts, however, that it cannot in any event be held responsiblefor the conduct of Frank Salvatore.George Gartz, plant manager in full chargeof the respondent's Newark operations, ,testified that Salvatore was not a super-.visory employee, but was merely "considered a sort of straw boss" having noauthority even to reprimand the employees working under him.Gartz admitted,however, that in a letter to a field examiner of the Board, dated June 22, 1942,he described Salvatore as being "in charge of from two to ten men in a supervisorycapacity".Salvatore, himself,'indicated at the hearing that he "had charge of"employees in the feather department of the plant which was under the full super-ision of Matthew Denardo, plant. superintendent.Although testifying that behad no disciplinary authority, Salvatore stated that those men in the depart-ment who did not take orders directly from .Denardo were subject to his instruc-tions as to what to do and that it was his duty to see to it that the work was°Matter of Burton-Dixie CorporationandFurniture, 'Bedding & Allied Trades WorkersUnion, Local 9E, C.I.0_ Case No. R-3071, 36,N. L. It. B. 322. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDdone.In these circumstances,' it is clear that the employees at large would,because of his position and duties,reasonably look upon FrankSalvatore as anauthorized representative of the respondent and would view his conduct asentirety, amply indicates that Salvatore was acting at the direct behest of therespondent, not in any personal capacity, in fostering and disseminating therumors concerning a wage increase and party contingent upon defeat of theUnion.The undersigned finds that the statements and conduct of Frank Salva-tore in this connection are attributable to the respondent.`On the morning of the election, according to Cocuzza's testimony, Cocuzza be-came apprehensive that the respondent might believe he was a union adherent:Accordingly, he questioned Frank Salvatore on this score.Salvatore suggestedthat he discuss the matter with Denardo. Cocuzza went to Denardo and askedwhether there was going to be a wage increase.Denardo replied, "Well, there isif the shopwins,and if the shop loses * * * there won't be." Cocuzza thentoldDenardo : "I am for the shop. I just wanted you to know about it."Denardo approved, stating, as Cocuzza testified, "Well, I am glad to hear it."Denardo did not deny having a conversation with Cocuzza in this period.How-ever, Denardo's version of what occurred was substantially different from thatAccording to Denardo, Cocuzza entered his office and commenced'to tell him that he was for the shop and against the Union, but before he could,get any further Denardo cut him off with the statement, "Joe, I don't want to'hear, nothing ,about that.I don't want to get mixed up in any of your affairs atall.Just forget about it."For reasons sufficiently set out hereinafter, theundersigned finds thatDenardo wasnot a trustworthy witness.The undersigned)does not credit his testimony of what, occurred on this occasion, but finds thatthe conversation as detailed,by Cocuzza is substantially what occurred in' fact.'On the morning of the election, according to the further testimony of Cocuzza,two employees, Matilda Petrillo and Hazel McKee, who worked in the comforterdepartment on the second floor of the plant, spent from 45 minutes to an hour inthe pillow department on the third floor of the plant. In this period Cocuzzaobserved Petrillo and McKee approach various of the employees in the depart-ment during working hours and overheard them telling-one group that there wasigoing to a 10 percentwage increase' and that they should not be foolish but should.vote for the respondent and against the UnionJoseph Salvatore, foreman ofthe pillow department," could not testify that Petrillo and McKee did not engagein such activity.The pillow department is distributed among all four floors of* In so finding the undersigned has fully considered the fact that Salvatore was permittedto vote at the election and that his ballot was not challenged.This, in the view of theundersigned,isnot a material'consideration.Salvatore was eligible to vote since theappropriate collective bargaining unit found by the Board upon stipulation of the parties'included "working. foremen".SeeMatter of Burton-Dixie' CorporationandFurniture,'Bedding it Allied Trades Workers Union, Local 92, C. I. 0.,Case No R-3071, 36 N L. R. B.322, 324.Further, the record shows that Carl Colucci, admittedly. head of the shippingdepartment and. having authority to discharge, was also permitted to vote at the election.The respondent may not avoid responsibility' for the conduct of its supervisory staff basedupon a distinction between"working" and "non-working" supervisors.The former noless than the latter may, because of their status as supervisors,be viewed as management,representatives, the conduct of iihom is binding upon their employer.5It is significant to note that either version of this incident tends to discredit FrankSalvatorels denial that he engaged in the, conversations with Cocuzza detailed above.Had'no such conversations occurred, indicating hostility of the respondent toward the Union`and a propose to defeat it at the election, it'is not likely that Cocuzza Would have enteredthe office of the plant superintendent and; lacking any apparent reason,'have announced'that he was on the side of the management in the forthcoming contest at the polls.Joseph Salvatore is the father of Frank Salvatore,referred to above BURTON'-DIXIE CORPORATION627the plant and Salvatore,as he indicated,may have been on another floor'at,thetime.Salvatore merely testified that he did not see Petrillo or McKee on thethird floor and that no one reported their presence to him that morning.NeitherPetrillo nor McKee were called to testify.The undersigned credits the testi-mony of Cocuzza as to this matter and finds that Petrillo and McKee-did spendfrom 45 minutes to an hour in the comforter department on the morning of theelection circulating the rumor of a wage increase and urging the employees tovote against the Union.Rachael Collatrella,an employee of the respondent inthis period,testified that on the morning of the election Petrillo during workinghours in addition walked through the comforter department on' the second floorwearing a prominent sign on her back bearing the statement"VoteNo".The daybefore, Collatrella testified another employee,Marion Miller, passed through thedepartment to the adjacent sewing room during working hours wearing a similarsign which stated "Vote No Tomorrow".The evidence demonstrates that theforegoing activity of Petrillo,McKee, and Miller,was inspired by or,at the least,approved by the respondentIt does not seem likely that the widespread activityof these employees on company time and property was not known to their supe-rior,William McKenna, foreman of the comforter department.No steps weretaken to halt this activityMcKenna was not called to testifyIn addition, ashereinafter found,at the party held in the respondent's recreation room after theelection to celebrate the defeat of the Union,Carl Colucci,head of the respondent'sshipping department,openly thankedPetrillo,McKee,and Miller for their work onbehalf of the respondent in securing the repudiation of the UnionThe under-signed, in all of the circumstances,finds that Petrillo,McKee,and Millerengagedin the activity described above, and that in doingso they actedat the instance of,or, at the least,with the full approval of the respondent.In either event, theundersigned finds,the conduct of these employees is attributable to the respondent.Prior to the election, in addition,according to the testimony of Collatrella,signs urging the employees to vote against the Union and comparing the Unionwith Hitler,appeared on the bulletin board in her departmentShe testifiedthatthese signswere put up bygirls in her departmentThe respondent,admittedly,did not permit its bulletin boards to be used for any purpose notapprovedby itThe anti-union signs,however, were not removedGartz andDenardo testified that no such signs were posted.The undersigned,in all of thecircumstances,,does not credit their testimony,and finds that such notices wereposted to the knowledge and with the approval of the respondent.The election directed by the Board was held on November 5, 1941,between12 and 1 p.inat a designated polling place situated near the plantAt 1 p. inthe-ballots were counted; the Union had lost by a vote of 34 to 97.The"rumors"concerninga wageincrease and party if the Union lost the election at oncematerializedIn Cocuzza'sdepartment,according to hns^ testimony,Denardoentered, advised Joseph Salvatore in a loud voice that "the shop won," and toldSalvatorethat there was going to be a partyin the recreation room and thathe should so advise the employees.Salvatoredid soIn Collatrella's depart-ment, according to her testimony,as soon as the election results were announced,the employees,because of the widely current rumor that there would be a partyin the recreation room, left their places and went to the recreation room` Someof the girls proceeded to the office of Plant Manager Gartz to congratulate him.In short order,all the employees assembled in the plant recreation roomThere,according to both Collatrella and Cocuzza,the employees gathered about in groups,talking, dancing to the music of the radio,and drinking coca cola, beer and,whiskey which Denardo distributed.Collatrella testified that she saw Denardogive one of the employees some money and heard him instruct the employee to521247-43-vol. 48-41 628DECISIONSOF NATIONALLABOR RELATIONS BOARDgo out and purchase some whiskey and beer'; shortly thereafter the employeereturned with a carton of cans of beer and 2 or 3 bottles of whiskey.Whilein the recreation room, the employees were addressed by GartzAccording toCollatrella, Gartz stated that he had had a'wage increase for the employees inmind for about 3 weeks but had'refrained from putting it in effect for fear thatthe Union might charge him with an effort to influence the election.Now thatthe election was over, Gartz stated, he desired to announce that the employeesfor their loyalty to the management and stated that lie knew the identity ofall but two of the workers who had voted for the Union. Sarah Freeman, anemployee, corroborated Collatrella s testimony in this connection.She testifiedthat Gartz "thanked all the ones that voted for the shop," and stated that lie"could count the ones that voted for the union and the ones that voted for theshop."Collatrella testified that, in addition, Denardo also thanked the employeesfor their loyalty to the companyCollatrella, Freeman, and Maggie Tucker, an-other employee, also testified that Coluccr announced, in effect, that he desiredto thank Petrillo, McKee and Miller for the fine work they had done for therespondent in helping to win the election ; these employees were stood upon a'table and applauded by the assemblageThe reci eation room was kept openfor the employees that afternoon until about 4 o'clock ; by that time all of theemployees had left.The workers thereafter were paid for a full day, althoughnone had worked the afternoon of the election.The. foregoing testimony as to what occurred immediately after the announce-ment of the election results was sharply disputed by the respondent's witnesses.Gartz and Denardo admitted that the employees were gathered in the recreationroom that afternoon, that they were addressed by Gartz, that no work wasaccomplished, and that they were thereafter paid for a full day.However,according to the further testimony of these officials, the respondent was in noway responsible for these events.Denardo testified that shortly before 1 o'clock,when the employees were due to return to work, all but about 20 of the 130workers employed at the time were gathered in the recreation roomHe there-upon directed them to get to work, but, as he testified, "it didn't do much good "Thereupon, Denardo asserted, he went to the boiler room and blew the factorywhistle.When he returned to the recreation room, he testified, the workerswere still there.He again ordered them to go to work but, he asserted, theyliterally laughed in his face and told him they did not want to work; he wassuccessful in persuading only about a dozen workers to -return.Thereafter,until about 1. 30 p. in., Denardo did nothing moreAs he put it, "Well, then Ijust stod there and done the best I could to keep them orderly * * y'." ' AtAccordingtoGartz, the first indication he had that the employees were not at their workwas at about this time when he heard noises coming from the recreation room.Accordingly, he testified, he left his office, which was situated nearby, enteredthe recreation room, and asked Denardo why the employees were not at work.Denardo stated that he was unable to get the employees to workAccordingtoGartz and Denardo, Gartz instructed Denardo to call the employees whowere then in the plant down to the recreation room so that he could address theentire force in a body and persuade them all to return to work ' Denardo deniedthat he told any of the foremen to send their employees to a party in the recrea-tion room. In this he was joined by Joseph SalvatoreDenardo testified thatat Gartz's direction he merely instructed the foremen to send the employeeswho were in the plant down to the recreation roomWhen this was done, Gartzaddressed the employees.According to his testimony he merely thanked the BURTON-DIXIE CORPORATION629employees for the orderly manner in which the election had been conducted,told them that he had withheld a contemplatedwage increasebecause he didnot want the Union to charge that he was trying toinfluencethe voters, but nowthat the election was over he desired to announce that there would be anincreaseof from 8 to 10 percent effective the following week, and directed them to returnto work immediately because of the urgency of filling government contracts.Gartz denied-thanking the employees for their loyalty or making any statementthat he knew who had voted for the Union. Gartz testified that the reason heannounced the wage increase was that he thought he couldpersuadethe employ-ees to return to work as a result of such announcement.Colucci denied thankingPetrillo,McKee, and Miller for their work in securing the repudiation of theUnionThe undersigned, in all of the circumstances, is unable to credit the testimonyof the respondent's officials.It is unrealistic to believe that the employees, withoutinspirationfrom their employer, would spontaneously decide to stage a party inthe recreation room after the election or that, if they did so decide, that therespondent's officials would not have been able, if so disposed, to get the workersback to their jobs.' In the view of the undersigned, it is too much to expect of.sheer coincidence that the rumors of a wage increase and a party contingent upondefeat of the Union should materialize with suchexactnessunless so deliberatelyplanned and executed by the respondentMoreover, the recordaffirmativelyindicatesthe improbability and untrustworthy character of the testimony of therespondent's officials.Thus, for example, no explanation was offered by Denardowhy, as he testified, he commenced urging the employees to return to work evenbefore 1 o'clock, when they were due to start.According to Denardo, he couldnot even have had any suspicion at that time that they planned to hold a party,since he wasnot then aware of any rumor or other indication that there would bea partyDenardo admitted that on no prior occasion did he urge employees toreturn to work before the factory whistle blew. On all prior occasions, he,testified, "I didn't care if they gathered [in the recreation room] before thewhistle blows "Denardo's testimony, indeed, leaves little doubt that in fact hemade no effortto return the employees to their work.Denardo testified that`hehad never before had any difficulty getting the employees to_obey him, and thatthey always respected and followed his ordersHe admitted that on this occasionhe made no effort to turn the'radio off, to turn the lights out, or to threaten toclose the recreation room.Further, although lie testified that the employees-deliberately and openly defied his instructions to return to work and that he shortlyfound himself unable to cope with the situation, he admitted that he made noeffort to call his superior, GartzAlthough Gartz sought to have it appear thatlie had no indication before about 1: 30 p. in. that there was anything amiss, hetestified that he met Denardo prior thereto and, as he put it, "I could tell therewasn't very much work going on." Yet, it clearly appears that Gartz made noeffort to investigate or otherwise indicate any concern about the matterFurther.Gartz, after testifying that he addressed the employees in order to get them toreturn to work, admitted on cross-examination that "the main purpose was totell them about the increase."Denardo, too, while purporting to be concernedwith the failure of the employees to return to work, testified that the "only" partof Gartz's speech in which he was interested was the announcement relating tothe wage increaseIn addition, while Gartz testified that after his speech hereturned to Denardo the job of getting the employees back, Denardo testified thatfollowing the speech he made no effort to do so. ' It is significant, moreover, thatthe'respondent did not call a single employee to testify that its officials took anysteps to get the employees to work that afternoon. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt was not disputedthat coca, cola was served in the recreationroom.Denardodenied, however, that beer and whisky were distributedat his instance.Headmitted that he may have seen some of the employees with' a bottle of whiskyand that he took no action in regard to this, although liquor was not permitted inthe recreation room or in any part of the respondent's premises.In this generalconnection the testimony of Gartz is additionally illuminating. In the face of. theemployees' purported defiance of his orders to return to work, Gartz testified thathe nevertheless issued instructions thereafter to open the coca cola ,vendingmachine to permit them to obtain bottles of coca cola without thenecessity ofdepositing a coin.Denardo in other ways demonstrated his unreliability as a witness.He deniedthat there was or could have been a rumor current about a wageincrease.Hetestified that he did not himself have any knowledge that therewould be a wageincreaseuntil Gartz told him about it a few minutes before the speech in whichthe announcement was made to the employees. Although lie was in charge ofhiring and firing, he testified, Gartz never consulted with him in respect togeneralJwage increases.At a later point, however, Denardo admitted that Gartz haddiscussedwith him beforehand the last generalwage increasegranted inApril 1941.In respect to the payment of the employees for the afternoon of the election,Gartz and Denardo testified that no decision was made to pay the workersfor the time lost until the following day, when demands were made by theemployees for such payment.The explanation is not credible. It is scarcelylikely that employees who, according to Gartz and Denardo, voluntarily andcontrary to the directions of their superiors refused to work would makedemands for payment for the time, not worked. Nor is it at all likely thatthe respondent's officials would, in the circumstances described by them, haveacceded to any such request.IIn all the circumstances, the undersigned credits the testimony of the wit-nesses ofthe Board as to what occurred on the afternoon of the election andfinds that the employees were. invited to the recreation room by the respond-ent on the afternoon of the election, that the respondent, in accordance withthe rumors theretofore fostered and inspired by it, gave the employees aparty in the recreation room in order to celebrate the defeat of the Unionat the polls, that the respondent thanked the employees for their loyalty toitae the election and particularly expressed thanks to Petrillo, McKee andMiller for their efforts in achieving this end, that the respondent served whis-key, beer, and coca cola at the party, and that, in accordance with plan, theemployees were paid for the time spent at the party.The undersigned finds that by its conduct prior to the election in inspiringand fosteripg the dissemination of the rumors concerning the wage increaseand party contingent upon defeat of the Union, its instigation or approval ofthe activity of Petrillo, McKee, and Miller, and its donation of a plant bulle-tin board for the posting of anti-union signs, and by its conduct following theelection, as found above, the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed by Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurringin connection with the operations of the respondent described in Section I above,have, a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce. 'BURT'ON=DIXIE CORPORATIONV. THE REMEDY631Since it has been found that the respondent has engaged in unfair laborpractices, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undesigned makes the following:CONCLUSIONS of LAW1.Furniture,Bedding & Allied Trades Workers Union, Local 92, UnitedFurnitureWorkers of America, C. I. 0., is a labor organization, within the,meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondent hasengaged in and is engaging in unfair labor practices, within the meaning ofSection 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Burton-Dixie Corporation, New-ark,New Jersey, and its officers, agents, successors, and assigns, shall:1.Cease and desist from in any manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization toform, join, or assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid and protection, as guaran-teed in Section 7 of the National Labor Relations Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Post immediately in conspicuous places in its plant at Newark, NewJersey, and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices stating: (1) that the respondent will notengage in the conduct from which it is recommended that it cease and desistin paragraph 1 of these recommendations; and (2) that the respondent'semployees are free to become or remain members of Furniture, Bedding &Allied Trades Workers Union, Local 92, United Furniture Workers of America,C. I. O. ;'(b)Notify the Regional Director for the Second Region in writing withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the respondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the e respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations ofthe National Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry ofthe order, transferring the,case to the Board, pursuant to Section 32 of ArticleII of said Rules and Regulations, file with the Board, Shoreham Building, 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDWashington,D. C., an original and four copies of a statement in writing set-ting forth such exceptions to the Intermediate Report or to any other part ofthe record or proceeding(including rulings upon all motions or objections)as he relies=upon, together with an original and four copies of a brief insupport thereof.As further provided in said Section 33, should 'any partydesire permission to argue,orally before the Board, request therefor,must ° bemade in writing to the Board within ten(10) days from the date of the- ordertransferring the case to the Board.SAMUEL EDES.Trial Examvner.Dated December 14, 1942.